Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 (currently amended) A convoluted foam layer comprising: a multi-layer foam laminate comprising a first layer, a second layer attached to the first layer, and at least one additional layer fixedly attached to the second layer and overlaying the second layer, wherein at least two of the first layer, the second layer and the at least one additional layer are of different materials, and wherein at least one of the first layer, the second layer, and the at least one additional layer is a viscoelastic layer, wherein each of the layers has a density within a range of 1 to 2.5 lb/ft3 for non-viscoelastic foams and 1.5 to 6 lb/ft3 for viscoelastic foams; 
wherein the multi-layer foam laminate comprises a convoluted bottom surface and a convoluted foam top surface, wherein the convoluted top surface comprises a plurality of convolutions, wherein at least one of the convolutions has a depth extending from a peak to a valley into the first layer, the second layer, and the at least one additional layer, wherein the first layer and the at least one additional layer have different density properties relative to the second layer, and wherein the different density properties define a density gradient in the convolutions from the first layer to the at least one additional layer, and wherein the multi- layer foam laminate comprises multiple zones of the convoluted foam surface having different shapes.
Claim 18 (currently amended) A mattress comprising: at least one convoluted foam layer comprising a convoluted bottom surface and a convoluted foam top surface, wherein the lb/ft3 for non-viscoelastic foams and 1.5 to 6 lb/ft3 for viscoelastic foams. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments dated 18 March 2021 were persuasive. Therefore, the Examiner has withdrawn the previous rejection in view of Dixon, Embach and Nunez after consideration of the amendments and arguments provided by the Applicant. Additionally, Takashi et al. (JP 2000-166707, hereinafter Takashi) teaches a cushion material having three heterogeneous layers forming a convolution. However, Takashi, as with the rest of the similar prior art, emphasizes that the top and bottom layers (3, of Takashi) are formed of the same material having the same density. In the cushion of Takashi, the top and bottom layers (3) are formed of a high air permeability urethane foam and the middle layer is formed of a high-density urethane foam (2). There is no discussion about changing the materials such that the top and bottom layers (3) are formed of different materials or densities which means there is no indication that a density gradient could be formed in the layers. Although there are teachings in the prior art to utilize a gradient arrangement of foams in cushioning materials, changing the layers of Takashi to include the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.L.B/            Examiner, Art Unit 3673                                                                                                                                                                                            
/ERIC J KURILLA/Primary Examiner, Art Unit 3619